                Case 4:18-cv-00072-DN-PK Document 114 Filed 06/05/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    STACY MICKELSEN, et al.,                               MEMORDANDUM DECISION
                                                           AND ORDER GRANTING PLAINTIFFS’
                            Plaintiffs,                    MOTION TO REOPEN FACT
                                                           DISCOVERY TO PERMIT EXPERT
    v.                                                     TESTING OF EVIDENCE

    ARAMARK SPORTS &                                       Lead Case No. 4:18-cv-00072-DN-PK
    ENTERTAINMENT SERVICES,
                                                           Member Case No. 2:18-cv-00158
                            Defendant,
                                                           District Judge David Nuffer
    and,                                                   Magistrate Judge Paul Kohler

    IN THE MATTER OF COMPLAINT OF
    SUMMER PARADISE, INC., et al.,

    Petitioners.


            This action arises out of an explosion on a houseboat at Lake Powell in July 2017 which

killed one occupant and injured several others. The explosion is alleged to have been caused by

gasoline vapors in the engine compartment. 1 An inspection of the houseboat after the accident

revealed that the drain line from the fuel drain pan to the hull had become disconnected from the

hull and was in the engine compartment.2 The parties dispute whether the displacement of the

drain line was caused by the explosion, or a prior accident in which the houseboat scraped up

against another object.3




1
  Plaintiffs’ Motion to Reopen Fact Discovery to Permit Expert Testing of Evidence (Motion) at 3, docket no. 105,
filed May 12, 2020.
2
    Id.
3
    Id. at 1.
                Case 4:18-cv-00072-DN-PK Document 114 Filed 06/05/20 Page 2 of 6



            Defendant Aramark Sports and Entertainment Services, LLC dba Lake Powell Resorts

and Marinas (“LPRM”) has asserted in an expert report that the drain line was wedged in the hull

at the time of the accident as evidenced by, among other things, the presence of calcium deposits

on the fittings that secured the drain line to the hull. 4

            Plaintiffs need to run additional tests on certain houseboat components to rebut that

assertion. Inasmuch as fact discovery in this case closed on October 31, 2019, Plaintiffs have

moved to reopen discovery for the limited purpose of running non-destructive tests on several

houseboat components (the “Motion”). 5

            For the reasons stated below, the Motion is GRANTED.

                                                    DISCUSSION

            The Tenth Circuit has identified six factors to be considered in determining whether to

reopen discovery after closure of the fact discovery period: “1) whether trial is imminent, 2)

whether the request is opposed, 3) whether the non-moving party would be prejudiced, 4)

whether the moving party was diligent in obtaining discovery within the guidelines established

by the court, 5) the foreseeability of the need for additional discovery in light of the time allowed

for discovery by the district court, and 6) the likelihood that the discovery will lead to relevant

evidence.” 6

                                                Trial is not imminent

            Trial is currently set for March 16, 2021.7 Trial is not imminent. This factor accordingly

weighs in favor of reopening discovery.


4
    Id. at 2.
5
    Id. at 10.
6
    Smith v. U.S., 834 F.2d 166, 169 (10th Cir. 1987).
7
  Amended Order Granting Motion to Continue Existing Deadlines Until LPRM’s Motion to Reopen Fact Discovery
is Determined, docket no. 88, filed April 15, 2020.



                                                                                                          2
                Case 4:18-cv-00072-DN-PK Document 114 Filed 06/05/20 Page 3 of 6



                                         The request is opposed

            LPRM opposes reopening fact discovery.8 This factor weighs in favor of not reopening

discovery.

                            LPRM will not suffer any significant prejudice

            LPRM contends it will be prejudiced if discovery is reopened because it will incur

additional litigation costs and expenses. 9 However, Plaintiffs only seek a limited reopening of

discovery, and LPRM has not made any showing that the additional costs will be unreasonable.

“[E]xpense alone is usually not enough to show prejudice.” 10 Nor has LPRM shown that the

COVID-19 restrictions currently in place around the country make travel impossible or

prohibitively unsafe for its experts, or that remote attendance options are unworkable.

            LPRM objects to Plaintiffs’ use of a new expert, a metallurgist, in connection with the

requested testing. LPRM, however, has already disclosed a metallurgist as an expert witness who

will presumably be available to rebut, if necessary, the opinions expressed by Plaintffs’

metallurgist.11

            This factor weighs in favor of reopening discovery.

                                      Diligence and Foreseeability

            LPRM argues that Plaintiffs had the opportunity to perform the requested testing before

the close of fact discovery, and should have foreseen the need for the testing. 12 Plaintiffs respond




8
 LPRM’s Opposition to Plaintiffs’ Motion to Reopen Fact Discovery to Permit Expert Testing of Evidence
(Opposition Memorandum), docket no. 110, filed May 22, 2020.
9
    Id. at 9.
 Vitamins Online, Inc. v. Heartwise, Inc., case no. 2:13-cv-009820-DAK-PMW, 2016 WL 1305144 at *5 (D. Utah
10

March 31, 2016).
11
     Opposition Memorandum at 9.
12
     Id. at 7-8.



                                                                                                         3
             Case 4:18-cv-00072-DN-PK Document 114 Filed 06/05/20 Page 4 of 6



that the need for the requested testing was not foreseeable prior to LPRM’s expert report

produced in December 2019, in which LPRM first took the position that the drain line was not

displaced prior to the explosion.13 While it is conceivable that Plaintiffs might have recognized

the need for the requested testing prior to the close of fact discovery, it is also conceivable that

the need was not reasonably foreseeable based on LPRM’s limited SEM/EDS testing of

houseboat components during the discovery period. 14

            Based on Plaintiffs’ overall diligence in obtaining discovery in this case, this factor

weighs in favor of reopening discovery.15

                     The additional discovery will likely lead to relevant evidence

            It is likely the additional discovery requested by Plaintiffs will lead to relevant evidence.

Plaintiffs proposal is to test several houseboat components for mineral deposits. The results of

that testing are likely to be relevant to LPRM’s argument that the drain line was displaced prior

to the explosion.16

            LPRM argues that the requested testing will not yield scientifically accurate results due to

the fact that some of the components to be tested have previously been subjected to destructive

testing, 17 but the reliability of the test results can be challenged and impeached by LPRM at the

appropriate time. Furthermore, not all of the components to be tested have been subjected to

destructive testing. 18

            This factor weighs in favor of reopening discovery.


13
     Motion at 9.
14
     Id.
15
     Id.
16
     Id. at 10.
17
     Id. at 9.
18
     Id.



                                                                                                            4
       Case 4:18-cv-00072-DN-PK Document 114 Filed 06/05/20 Page 5 of 6



                                              ORDER

       Based on an evaluation of the above factors, IT IS HEREBY ORDERED that the Motion

is GRANTED. Fact discovery is reopened for the limited purpose of allowing Plaintiffs’ experts

to perform non-destructive SEM/EDS testing of the hull section, drain hose clamp, drain hose

star washer, tank vent clamp, tank vent fitting, tank vent nut, tank vent star washer, and fume

detector in early June at AIEG’s facility, at a time that allows for LPRM’s experts to attend and

participate in the testing in-person, should they choose to do so. The testing protocol shall

include the following:

               (a) Detailed color photographs of the fuel vapor detector, drain
               hose clamp, star washer, tank vent fitting, tank vent hose clamp,
               tank vent nut, tank vent star washer from both the failed fitting and
               the adjacent non-failed fitting from the hull;
               (b) High resolution video of all handling and examination of the
               fuel vapor detector;
               (c) SEM/EDS testing of the fuel vapor detector, drain hose clamp,
               star washer, tank vent fitting, tank vent hose clamp, tank vent nut,
               tank vent star washer from both the failed fitting and the adjacent
               non-failed fitting to the hull;
               (d) EDS color dot map for calcium (Ca) in selected areas for the
               same acquisition time, and same SEM/EDS analysis conditions, for
               the fuel vapor detector and for both the failed and nonfailed
               fittings.

       Plaintiffs will bear the costs associated with accessing the AEGI laboratory for the testing.

       Plaintiffs will make the inspection available by remote attendance including real-time

shared screen displays and will produce any SEM/EDS images and data.

       To accommodate the testing, the time for Plaintiffs to file their counter rebuttal report(s)

is extended to June 30, 2020. The time for LPRM to file its rebuttal report is extended to August

10, 2020. If LPRM believes it needs additional time to produce rebuttal reports, it may file a

motion for an extension of time.




                                                                                                       5
Case 4:18-cv-00072-DN-PK Document 114 Filed 06/05/20 Page 6 of 6



Signed June 5, 2020.

                            BY THE COURT



                            _____________________________
                            Paul Kohler
                            United States Magistrate Judge




                                                                   6
